Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148865                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ANTHONY EUGENE FLEMMING,                                                                               David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices



  v                                                                SC: 148865
                                                                   COA: 318227
                                                                   Luce CC: 13-005672-AH
  DEPARTMENT OF CORRECTIONS,
  NEWBERRY CORRECTIONAL FACILITY
  WARDEN, and KENT COUNTY
  PROSECUTOR,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 23, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           p0616
                                                                              Clerk